Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hideki Muramatsu on 06/11/2021.
The application has been amended as follows: 
Claim 6, line 36: “an electrode catheter for measuring the electric potential…” is changed to “the electrode catheter for measuring the electric potential…”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4 and 6, the Taimisto (U.S. PGPub No. 2009/0018534), Highsmith (U.S. PGPub No. 2015/0342675), Subramaniam (U.S. PGPub No. 2013/0066312), Avitall (U.S. PGPub No. 2015/0157382), and Govari (U.S. PGPub No. 2016/0175041) references fail to teach “a side hole … positioned distally from the high-frequency current application electrode, on a side peripheral surface of a cylindrical linear body section … wherein the entire side hole is positioned on the side peripheral surface … wherein a distal portion of the electrode catheter extends from the side hole in a direction perpendicular to the longitudinal axis of the catheter shaft and the distal portion is proximal to a distalmost surface of the distal end tip”.  The Taimisto reference teaches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EUN HWA KIM/Primary Examiner, Art Unit 3794